Citation Nr: 0630334	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1999 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).




FINDING OF FACT

A psychiatric disorder was not incurred in service or 
manifested within a year of service and is not related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. § 1112, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice post-dates the initial adjudication, the claim was 
subsequently re-adjudicated without taint from the prior 
decision.  Additionally, because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a VA examination, and fulfilling all Board 
remand requests.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  
The veteran was initially diagnosed with a psychiatric 
disorder in 1997, eleven years after separation from service.  
The veteran's service personnel and medical records, to 
include a 1979 enlistment examination record, are absent any 
history of, treatment for, or diagnosis of a psychiatric 
disorder.  Although the veteran claims that she was 
prescribed medication for psychiatric symptoms during 
service, all available records have been requested and 
obtained and none indicate treatment for any psychiatric 
symptom.  A December 1985 personnel record does report that 
the veteran was noted to have deficiencies in her performance 
and/or conduct, but the deficiencies are identified as 
failure to properly execute assigned duties and financial 
difficulties, and the veteran was ordered to undergo 
counseling for only financial difficulties.  Subsequent 
records show the veteran was recommended for reenlistment and 
had a final performance average of 3.60 out of 4.00.  The 
foregoing evidence is insufficient to indicate that the 
veteran's current psychiatric disorder was incurred during 
service.

The evidence of record also provides no nexus between service 
and the veteran's current psychiatric disorder.  Although the 
evidence of record includes psychiatric diagnoses, there is 
no competent medical opinion linking the veteran's 
psychiatric disorder with service.  Consequently, service 
connection is denied.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


